Citation Nr: 9908843	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  95-27 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for gastroesophageal 
reflux.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.

By rating decision dated in April 1996, service connection 
was granted for PTSD and a 30 percent evaluation was 
assigned, effective September 18, 1995.  In a July 1996 
rating decision an earlier effective date of March 4, 1995, 
was established for the assignment of the 30 percent rating.  
Received in August 1996 was a communication in which the 
veteran disagreed with the assignment of the 30 percent 
rating.  A supplemental statement of the case was issued in 
November 1996.  In his substantive appeal received in 
December 1996, the veteran wrote that his disability picture 
was "definitive" of a 50 percent disability rating.  He asked 
that he be granted an increase to 50 percent for PTSD.  By 
rating decision dated in October 1998, a 50 percent 
evaluation was granted for PTSD, effective March 4, 1995.

The RO considered this a grant of the benefit sought.  In 
AB v. Brown, 6 Vet. App. 35, 38 (1993), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court"), held that in a claim for an 
original or increased rating, an appellant is generally 
presumed to be seeking the maximum benefit allowed by law or 
regulations.  However, the Court noted that an exception 
exists where a veteran clearly expresses an intent to limit 
the appeal to a particular disability rating.  , the Board 
does not have authority to adjudicate entitlement. AB v. 
Brown, at 39; see also Hamilton v. Brown, 4 Vet. App. 528, 
544 (1993) (holding that where a veteran indicates an intent 
that adjudication of certain claims not proceed, the RO and 
Board have no authority to adjudicate those claims).

In this case, the veteran indicated an intent to limit his 
appeal for a higher rating for PTSD to 50 percent.  The 
veteran has not disputed the RO's finding that the grant of 
50 percent was a full grant of the benefit sought.  
Accordingly, the issue of entitlement to a higher rating for 
PTSD is not before the Board.


FINDING OF FACT

There is no competent evidence associating the veteran's 
gastroesophageal reflux with active service or his service-
connected spastic colitis.  


CONCLUSION OF LAW

The claim for service connection for gastroesophageal reflux 
is not well grounded.  38 C.F.R. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

In reviewing any claim for VA benefits, the initial question 
is whether the claim is well grounded.  The veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  See 38 U.S.C.A. § 5107(a); Robinette v. Brown, 
8 Vet. App. 69, 73 (1995).  A well-grounded claim is a 
"plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."   Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
If not, the claim must be denied and there is no further duty 
to assist the veteran with the development of evidence 
pertaining to that claim.  See Epps v. Gober, 126 F 3.d 1464, 
1468 (1997); 38 C.F.R. § 5107(a).

In order for a claim for service connection to be well 
grounded, there must be:  (1) competent evidence of a chronic 
disability (a medical diagnosis); (2) evidence of incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence depending on the circumstances); and (3) 
evidence of a nexus between the inservice injury or disease 
and a current disability (medical evidence).  Caluza v. 
Brown, 7 Vet. App. 498 (1995).

Where a veteran engaged in combat, satisfactory lay evidence 
that an injury or disease was incurred in service will be 
accepted as sufficient proof of service connection when such 
evidence is consistent with the circumstances, conditions, or 
hardships, of service.  38 C.F.R. § 1154(b) (West 1991).  
Section 1154(b) sets forth a three-step sequential analysis 
that must be undertaken when a combat veteran seeks benefits 
under the method of proof provided by the statute.  First, it 
must be determined whether the veteran has proffered 
"satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease."  Second, it must be 
determined whether the proffered evidence is "consistent with 
the circumstances, conditions or hardships of such service."  
Finally, if the first two requirements are met, VA "shall 
accept the veteran's evidence as "sufficient proof of service 
connection," even if no official record exists of such 
incurrence.  In such a case a factual presumption arises that 
the alleged injury or disease is service connected.  
Collette v. Brown, 82 F. 3d 389, 393 Fed. Cir. 1996); 
38 C.F.R. § 3.304 (1996).  Competent evidence of a current 
disability, and of a nexus between service and a current 
disability is still required.  Wade v. West, 11 Vet. App. 302 
(1998); Turpen v. Gober, 10 Vet. App. 536 (1997); 
Libertine v. Brown, 9 Vet. App. 521 (1996).

Under the provision of 38 C.F.R. § 3.303(b), with chronic 
disease shown as such in service (or within the presumptive 
period under § 3.307), so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  This rule does not mean that any manifestation of 
joint pain...in service will permit service connection for 
arthritis...first shown as a clear-cut clinical entity, at some 
later date.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When a disease identity is established, there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only when a 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  

The chronicity provision of § 3.303(b) is applicable, where 
evidence, regardless of its date, shows that the veteran had 
a chronic condition in service or during an applicable 
presumptive period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court's case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded or reopened on the basis of 
§ 3.303(b) if the condition is observed during service or 
during any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).  

Also, a disability which is proximately due to or the result 
of a service-connected disease or injury shall be service 
connected.  When service connection has been established for 
a secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a) (1998).  

A secondary service connection claim under § 3.310(a), is 
well grounded only if there is medical evidence to connect 
the asserted secondary condition to the service-connected 
disability.  Velez v. West, 10 Vet. App. 432 (1997); see 
Locher v. Brown, 9 Vet. App. 535, 538-39 (1996) (citing 
Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995), for the 
proposition that lay evidence linking a fall to a service-
connected weakened leg sufficed on that point as long as 
there was "medical evidence connecting a currently diagnosed 
back disability to the fall"); Jones (Wayne) v. Brown, 
7 Vet. App. 134, 136-37 (1994) (lay testimony that one 
condition was caused by a service-connected condition was 
insufficient to well ground a claim).


A review of the service medical records is without reference 
to esophageal reflux.  By rating decision dated in March 
1970, service connection was granted for amebiasis with 
hepatitis and a 10 percent evaluation was assigned, effective 
June 11, 1969.  

When VA accorded the veteran a special gastrointestinal 
examination in November 1971, it was noted that there was 
nothing in the records available to indicate that he ever had 
amebiasis or hepatitis.  It was commented that impressions of 
amebiasis and hepatitis reported in November 1969, were based 
on the veteran's history and a slightly enlarged tender, 
liver although the liver profile at that time was normal.  
The veteran stated that he had been hospitalized in service 
for frequent watery stools.  He also claimed hospitalization 
in Vietnam in December 1968 for malaria, as well as recurrent 
diarrhea.  Current examination diagnosis was severe recurrent 
diarrhea of unknown etiology.  There were no reports of 
gastroesophageal reflux.

The veteran was seen for sigmoidoscopic examination by VA in 
December 1971.  The impression was spastic colitis, 
nonspecific in appearance, as evidenced by hyperemia, mucus, 
and spasm. 

By rating decision dated in February 1972, the veteran's 
service-connected disability was rated by analogy to spastic 
colitis.  

The March 1970 rating was amended to reflect that the 
disability be rated as spastic colitis.  A 30 percent 
evaluation was assigned, effective November 8, 1971.

The veteran was accorded a special proctologic examination by 
VA in December 1973.  He complained of alternating diarrhea 
and constipation.  The examination showed a moderately severe 
spasticity and irritability of the rectal and sigmoidal 
mucosa with a great deal of mucus present.  The diagnosis was 
colitis, spastic, chronic, moderately severe, formerly 
diagnosed amebic dysentery with hepatitis, manifested by 
interval phases of diarrhea and constipation.

At the time of VA gastrointestinal and sigmoid examination in 
December 1975, the veteran referred to continuing abdominal 
cramping, and constipation alternating with diarrhea.  Rectal 
examination was essentially unremarkable.  The diagnosis was 
spastic colitis, by history.

Subsequent medical records include a pathology report of a 
specimen taken from the gastroesophageal junction at a 
private facility in May 1993.  It was indicated there were 
portions of markedly reactive squamous mucosa with changes 
suggestive of reflux esophagitis.  

The veteran was accorded an examination of the digestive 
system by VA in July 1993.  He indicated that for the past 
two years he had been experiencing a worsening difficulty 
with swallowing.  He also complained of diarrhea and 
constipation.  Rectal examination was described as normal.  
It was indicated that based on his report of findings at the 
private facility in 1993 (those referred to above), diagnoses 
would be made of colitis of unknown etiology and esophageal 
spasm.  It was noted that if a more definitive diagnosis was 
needed, a gastrointestinal medical consultation should be 
considered at a VA facility.  

When the veteran was seen for an examination of the digestive 
system by VA in March 1995, he reported having had a 
recurrent problem with swallowing for 30 years.  It was 
indicated he had a history of irritable bowel disease.  A 
diagnosis was made of "probable" reflux disease.  Also noted 
was difficulty with initiation of swallowing. 

The subsequent medical records include the report of another 
VA digestive examination of the veteran in December 1997.  
Notation was made that the veteran had had an upper 
gastrointestinal series done the previous year, which was 
unremarkable.  He had also had an esophagoduodenoscopy in 
June 1997, which reportedly revealed esophagitis.  Biopsies 
reportedly documented reflux esophagitis without evidence of 
intestinal metaplasia.  The diagnosis was probable esophageal 
dysmotility with elements of gastroesophageal reflux disease 
and also probable diffuse esophageal spasm.  Notation was 
made that the possibility of achalasia was also considered, 
but it was described as much less likely in view of the 
negative upper gastrointestinal series and the recent 
endoscopy.  It was also noted that the veteran had elements 
of irritable bowel syndrome.  

Analysis

Based on a review of the evidence of record, the Board finds 
no medical opinion attributing the veteran's esophageal 
reflux to his active service or to his service-connected 
spastic colitis.  The veteran has not presented competent 
medical evidence of the incurrence of esophageal reflux 
during service or of a relationship between the reflux and 
his service-connected spastic colitis.  Accordingly, the 
claim for this disorder must be denied as not well grounded.

The veteran has reported that he has had difficulty 
swallowing ever since service.  While his statements are 
competent to show the incurrence of an injury or the presence 
of observable symptoms during active duty and thereafter, he 
is not competent to provide an opinion requiring medical 
expertise, such as a diagnosis or an opinion as to medical 
causation or relationship.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  In this case, it is not shown that 
the veteran is competent to provide a medical diagnosis and 
associate it with his active service.

On the December 1997, VA examination the veteran reported 
that he had experienced symptoms of dyspepsia dating back to 
his service in Vietnam.  This history could be viewed as 
competent evidence of a continuity of symptomatology since 
service.  While the veteran would be competent to report such 
a continuity of symptomatology, he is not competent to relate 
that symptomatology to the current diagnosis of 
gastroesophageal reflux.  Savage.  There is no competent 
medical evidence relating the continuity of symptomatology to 
the diagnosis of gastroesophageal reflux.

In the absence of competent evidence of a nexus between the 
currently diagnosed disability and service, the claim for 
service connection must be denied as not well grounded.  
Because the claim is not well grounded, VA is under no 
further duty to assist him in developing facts pertinent to 
the claim.  

Under the provisions of 38 U.S.C.A. § 5103(a) (1998), if a 
claimant's application for benefits is incomplete, VA shall 
notify the claimant of the evidence necessary to complete the 
application.  The U.S. Court of Appeals for Veterans Claims 
(Court) has interpreted this statute as imposing an 
obligation on VA, depending on the facts of the case, to 
inform claimants of the evidence needed to render a claim 
well grounded.  Robinette v. Brown, 8 Vet. App. 69 (1995).

The Court has held that the obligation under § 5103(a) exists 
only in the limited circumstances where the veteran has 
referenced other known and existing evidence.  Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  In this case, VA does not have 
notice of any existing evidence that would make the service 
connection claim well grounded.  The Board notes that the RO 
has informed the veteran of the necessary evidence in its 
notices of decisions and in the statement of the case, the 
hearing officer's decision and supplemental statement of the 
case in November 1995 and a supplemental statement of the 
case in November 1998.


ORDER

Service connection for gastroesophageal reflux is denied. 



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals


 
- 9 -

- 7 -


